 Case 1:20-cv-01130-STA-jay Document 7 Filed 10/27/20 Page 1 of 3                       PageID 17



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

SCOTTY EDWARDS,

       Petitioner,

v.                                                                      No. 1:20-cv-01130-STA-jay

UNITED STATES OF AMERICA,

       Respondent.



                             ORDER DISMISSING § 2241 PETITION

       Petitioner Scotty Edwards has filed a pro se habeas corpus petition (the “Petition”),

pursuant to 28 U.S.C. § 2241. (ECF No. 1.) 1 The pleading is before the Court for preliminary

review. See 28 U.S.C. § 2243; Harper v. Thoms, No. 02–5520, 2002 WL 31388736, at *1 (6th

Cir. Oct. 22, 2002). For the following reasons, the Petition is DISMISSED.

       On March 18, 2019, Edwards pleaded guilty before the undersigned to two counts of

aiding and abetting the robbery of businesses engaged in interstate commerce, in violation of 18

U.S.C. §§ 2 and 1951 (“Hobbs Act robbery”), and two counts of aiding and abetting the knowing

use, carrying, and brandishing of a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. §§ 2 and 924(c). 2 (United States v. Edwards, No. 1:17-cr-10103-STA-2


       1
           Unless otherwise noted, record citations are to documents filed in the instant case.
       2
          The § 924(c) firearm statute provides in pertinent part that, “any person who, during
and in relation to any crime of violence or drug trafficking crime . . . uses or carries a firearm, or
who, in furtherance of any such crime, possesses a firearm, shall, in addition to the punishment
provided for such crime of violence or drug trafficking crime . . . be sentenced to a term of
imprisonment of not less than 5 years [and] if the firearm is brandished, be sentenced to a term of
imprisonment of not less than 7 years . . . and[,] if the firearm is discharged, be sentenced to a
term of imprisonment of not less than 10 years.” 18 U.S.C. § 924(c)(1)(A)(i)-(iii) (emphasis
added). The statute defines a crime of violence as a felony that “has as an element the use,
attempted use, or threatened use of physical force against the person or property of another,” or
 Case 1:20-cv-01130-STA-jay Document 7 Filed 10/27/20 Page 2 of 3                       PageID 18




(W.D. Tenn.), ECF No. 170.) The Defendant was sentenced on July 30, 2019, to a total of 128

months’ incarceration and five years of supervised release. (Id., ECF No. 216.) No direct appeal

was taken.

          Edwards filed his Petition on June 15, 2020. He raises the sole claim that his § 924(c)

firearm convictions are invalid after the Supreme Court’s decision in United States v. Davis, 139

S. Ct. 2319 (2019). He argues, specifically, that his aiding and abetting Hobbs Act robbery is not

a “crime of violence” for purposes of § 924(c) because Davis invalidated the statute’s residual

clause. See Davis, 139 S. Ct. at 2336 (holding § 924(c)’s residual clause is unconstitutionally

vague).

          As a general matter, a federal prisoner may challenge the “validity of [his] federal

conviction or sentence” only by way of a motion under 28 U.S.C. § 2255. Hill v. Masters, 836

F.3d 591, 594 (6th Cir. 2016). He may advance such a challenge under § 2241 if he establishes,

pursuant to § 2255’s “savings clause,” that a remedy under § 2255 is “inadequate or ineffective

to test the legality of his detention.” Id. (quoting 28 U.S.C. § 2255(e)).

          Section 2255 is not inadequate or ineffective to test the legality of Petitioner’s detention

on the ground that his firearm convictions are invalid in light of Davis. Edwards has, in fact,

asserted his Davis claim in a § 2255 petition, which he filed one week prior to the initiation of

the present case. See Edwards v. United States, No. 20-cv-01125-STA-jay (W.D. Tenn.), ECF

No. 1 at 4.) That collateral proceeding is currently pending and is adequate to address the Davis

claim.



“that by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3)(A), (B).
The latter language is referred to as the statute’s “residual clause.” United States v. Camp, 903
F.3d 594, 597 n.2 (6th Cir. 2018).
 Case 1:20-cv-01130-STA-jay Document 7 Filed 10/27/20 Page 3 of 3                PageID 19




       Therefore, Edwards cannot bring his claim under § 2241. The Petition is DISMISSED. 3

       IT IS SO ORDERED.


                                           s/ S. Thomas Anderson
                                           S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE

                                           Date: October 27, 2020




       3
          Unlike a state prisoner, a federal prisoner wishing to appeal the denial of a § 2241
petition need not first obtain a certificate of appealability under 28 U.S.C. § 2253(c)(1).
Winburn v. Nagy, 956 F.3d 909, 912 (6th Cir. 2020)
